Case 1:18-cv-02351-RBJ Document 234 Filed 06/29/21 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. 18-cv-02351-RBJ

FARMLAND PARTNERS INC.,

        Plaintiff,

v.

ROTA FORTUNAE a/k/a DAVID
QUINTON MATHEWS, QKM, L.L.C.,
SABREPOINT CAPITAL
MANAGEMENT, LP, DONALD
MARCHIONY, GEORGE BAXTER, and
JOHN/JANE DOES 6–10 (WHOSE
TRUE NAMES ARE UNKNOWN),

        Defendants.



                                   FINAL JUDGMENT


        In accordance with the orders and settlements filed during the pendency of this

case, and pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby

entered.

        Pursuant to the ORDER ON DEFENDANT SABREPOINT’S MOTION TO

DISMISS [ECF No. 206] of Judge R. Brooke Jackson entered on February 26, 2021 it is

        ORDERED that the defendant Sabrepoint’s Motion to Dismiss [ECF No. 172] is

GRANTED and the case as to those defendants is dismissed for lack of personal

jurisdiction. It is

        FURTHER ORDERED that judgment is entered in favor of the defendants The

First Sabrepoint Capital Management, LP d/b/a Sabrepoint Capital Management LP,
Case 1:18-cv-02351-RBJ Document 234 Filed 06/29/21 USDC Colorado Page 2 of 2




George Baxter and Donald Marchiony and against the plaintiff, Farmland Partners Inc.

It is

        FURTHER ORDERED that the defendants are awarded reasonable costs to be

taxed by the Clerk of Court pursuant to Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR

54.1.

        Dated at Denver, Colorado this 29th day of June, 2021.


                                                FOR THE COURT:
                                                JEFFREY P. COLWELL, CLERK




                                            By: s/ J. Dynes
                                                    J. Dynes
                                                    Deputy Clerk
